DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	All drawing objections have been withdrawn.

Specification
	The disclosure is objected to because of the following informalities:
A few spelling and grammatical mistakes remain throughout the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, the term “half open” is still vague despite the context of the drawings. Please provide a more descriptive wording of the structure of the claimed limitation.
Dependent claims 2-11, 14, and 18 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chei-Chiang Chen (TW 201339308) in view of Dashan Chen (CN 103756871), Kim (KR 20110088092), Ni (CN 205635562), Wang (CN 201770704), and Hashsham (US 2010/0105035).
	Regarding claim 1, Chei-Chiang Chen discloses a device for quantitative (line [12]) polymerase chain reaction (lines [12]-[13]) by thermal convection (line [12]) through a reagent container (lines [44]-[45]), wherein the reagent container (lines [44]-[45]) is loaded with a reactant and a reagent (line [44]), in which the reagent (line [44]) comprises a fluorescent dye or probe (line [78]), wherein the device comprises:
	a first frame (annotated Fig. 4, below) disposed on a horizontal plane (annotated Fig. 4, below) and has a first perforation hole (annotated Fig. 4, below), and a fan (Fig. 3, element 233), wherein the first frame (annotated Fig. 4, below) has a first upper surface (annotated Fig. 2, below) and a first lower surface (annotated Fig. 2, below), and a heating coil (lines [56] and [110]-[113]) and a first temperature sensor (lines [203]-[205]);
	a second frame (Fig. 4, element 220) disposed under the first frame (annotated Fig. 4, below), substantially parallel to the horizontal plane (Fig. 4, element 220), the second frame (Fig. 4, element 220) having a second perforation hole (Fig. 4, element 222), the second frame (Fig. 4, 
	a third frame (annotated Fig. 4, below), wherein the third frame divides the accommodating space into an upper accommodating space between the first frame and the third frame, and a lower accommodating space (annotated Fig. 4, below);
	a light source (lines [228]-[229]) for exciting the fluorescent dye or the probe (line [230]);
	a photon receiver (lines [232]-[234]) for detecting and receiving fluorescent signals (line [233]); and 
	a processor (Fig. 1, element 170) for processing and regulating system (lines [179]-[181]);
	wherein the reagent container (lines [44]-[45]) passes across the first perforation hole (annotated Fig. 4);
wherein the fluorescent dye or the probe is excited (line [218]) by the light source (lines [228]-[229]), and the fluorescent dye or the probe (line [218]) emits a light with specific wavelength (line [219]), which is measured by the photon receiver (lines [231]-[234]), and the result is fed back to the processor (Fig. 1, element 170);
	wherein if a temperature (lines [207]-[208]) measured by the first temperature sensor (lines [203]-[205]) is higher than a predetermined temperature range (lines [205]-[206]), the 
	Chei-Chiang Chen does not disclose: 
a first frame that has a fan and a venting hole;
a heating coil and first temperature sensor are disposed on the lower surface of the first frame;
a clamping groove disposed on the second lower surface;
the clamping groove is substantially parallel to the horizontal plane and is connected to the second perforation hole;
a glass device, disposed in the clamping groove, the glass device comprising a glass upper surface, a glass lower surface and a contact node, wherein a transparent conductive film is disposed on the glass upper surface or the glass lower surface, and a size of the glass device is substantially the same as a size of the clamping groove and the glass 
a third frame disposed between the first frame and the second frame;
a lower accommodating space between the third frame and the second frame;
the upper accommodating space is a half open space;
the lower accommodating space is an enclosed space;
the fan, the heating coil and the venting hole are disposed within the upper accommodating space;
the transparent conductive film is disposed within the lower accommodating space;
a power supply device for supplying power to the contact node to heat the glass device;
the reagent container passes across the first perforation hole to partially disposed within the upper accommodating space, and the reagent container further passes through the second perforation hole to partially disposed within the lower accommodating space to contact the glass upper surface;
the power supply device supplies a current to the contact node to start to heat the glass device, and when the glass device is heated to a predetermined temperature, the polymerase chain reaction starts; and,
a temperature of the upper accommodating space measured by the first temperature sensor.
Regarding 1) of claim 1, assuming arguendo that Chei-Chiang Chen does not disclose a first frame that has a fan and a venting hole (Chei-Chiang Chen, lines [347]-[352]), Dashan Chen discloses a first frame that has a fan (Fig. 1, element 6) and a venting hole (Fig. 1, element 7).

 As to 2) of claim 1, Kim discloses a heating coil (Fig. 2, element 12 and lines [103]-[111]) and first temperature sensor (Fig. 2, element 15 and lines [103]-[111]) of the first frame (Fig. 2, element 10).
In the analogous art of portable DNA amplification, it would have been obvious to one skilled in the art before the effective filing date to modify the convective PCR device of Chei-Chiang Chen in view of Dashan Chen to include a temperature sensor and heating coil on the lower surface of the first frame as taught by Kim in order to better regulate the PCR reaction through signaling and controlling the heating coil (Kim, lines [57]-[58]). While Kim teaches that the heating coil and temperature sensor are on the top surface of the bottom frame, it would have been obvious to rearrange the heating coil and temperature sensor onto the bottom surface of a top frame because rearrangement of known elements to have the same effect would have been obvious to one of ordinary skill in the art. MPEP § 2144(VI)(C).
As to 3) and 4) of claim 1, Ni discloses a clamping groove (abstract) that is substantially parallel to the horizontal plane (Fig. 1).
In the analogous art of clamping devices for PCR instruments, it would have been obvious to one skilled in the art before the effective filing date to modify Chei-Chiang Chen’s 
Regarding the limitations “a clamping groove disposed on the second lower surface” and “the clamping groove is substantially parallel to the horizontal plane and is connected to the second perforation hole” Chei-Chiang Chen in view of Dashan Chen, Kim, and Ni have disclosed all claimed structural limitations.
As to 5) of claim 1, Wang discloses a glass device (Fig. 1, element 7; line [61]), the glass device (Fig. 1, element 7; line [61]) comprising a glass upper surface (Fig. 3), a glass lower surface (Fig. 2) and a contact node (line [72]), wherein a transparent conductive film (lines [68]-[69]) is disposed on the glass upper surface or the glass lower surface (lines [68]-[69]), and the contact node (line [72]) is disposed at the same side of the glass device coated with the transparent conductive film (Fig. 2, element 8). Wang also discloses the contact node to start to heat the glass device (claims [39]-[40]).
In the analogous art of microfluidic PCR, it would have been obvious to one skilled in the art before the effective filing date to modify the PCR apparatus of Chei-Chiang Chen in view of Dashan Chen, Kim, and Ni with Wang’s glass device in order to provide a transparent, electrically conductive layer that would be able to be used as both an optical pathway and a resistive heating element (Wang, abstract).
Regarding the limitation “a glass device disposed in the clamping groove” Chei-Chiang Chen in view of Dashan Chen, Kim, Ni, and Wang discloses all structural limitations.

Regarding the limitation “and the glass device is fixed to the clamping groove by using the glass upper surface or the glass lower surface” Chei-Chiang Chen in view of Dashan Chen, Kim, Ni, and Wang discloses all structural limitations.
As to 6) and 7) of claim 1, the arrangement of the frames within the device would be obvious, as three horizontal frames with spaces in between each frame would lead to this configuration. The motivation for having three horizontal frames with spaces in between each frame would be to have two different compartments, similar to Chei-Chiang Chen. Thus absent unexpected results, rearrangement of parts to have the third frame between the first and second frame with space in between each of the three frames would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C).
 As to 8) of claim 1, it would have been obvious to one skilled in the art before the effective filing date to modify the upper accommodation space to be partially open to the outside environment, such as via a fan or vent, so that the temperature of the upper accommodation space can be controlled to cool the upper portion of the convective PCR sample, leading to a greater thermal gradient to drive convection.
As to 9) of claim 1, that the lower accommodating space is an enclosed space, it would have been obvious to one skilled in the art before the effective filing date to modify the lower accommodation space to be fully enclosed in order to retain heat so that the temperature remains high enough at the bottom point of the sample to drive convection.

As to 11) of claim 1, all elements have been found to be obvious modifications. Wang discloses the transparent conductive film (lines [68]-[69]). It would have been obvious to one skilled in the art before the effective filing date to modify the convective PCR machine of Chei-Chiang Chen with the transparent conductive film of Wang in order to heat the PCR sample while simultaneously being able to take optical measurements through the transparent conductive film.
As to 12) of claim 1, Hashsham discloses a power supply device for supplying power (paragraphs [0226]-[0230]).
In the analogous art of hand-held PCR device, it would have been obvious to one skilled in the art before the effective filing date to modify the power source of the PCR machine of Chei-Chiang Chen in view of Dashan Chen, Kim, Ni, and Wang in order for it to be powered by electricity, whether by direct current or by alternating current (Hashsham, paragraphs [0226]-[0230]).
As to 13) of claim 1, although Chei-Chiang Chen discloses that the reagent container (lines [44]-[45]) passes through the first perforation hole (annotated Fig. 4) to be disposed within partially disposed within the upper accommodating space, and the reagent container further passes through the second perforation hole to partially disposed within the lower accommodating space to contact the glass upper surface. Wang discloses the glass upper surface (Fig. 3).
However, depending on where the frames are located and the size of the perforation hole, it would have been obvious to one skilled in the art before the effective filing date to modify the relative orientations of the frames defining where the upper and lower accommodating spaces are located, as well as the size of the perforation hole in order to allow the container to pass through the second perforation hole to the lower accommodating space. This action would be helpful if the lower accommodating space had something beneficial to the process of convective PCR, perhaps a light detector, heater, or in the case of Chei-Chiang Chen, a light source (Chei-Chiang Chen, Fig. 4, element 241).
As to 14) of claim 1, Hashsham discloses the power supply device that supplies a current (paragraphs [0226]-[0230]), Wang discloses the contact node (claims’ lines [39]-[40]) and the glass device (Fig. 1, element 7; line [61]), and Chei-Chiang Chen discloses heating to a predetermined temperature (abstract, “constant-temperature thermal source”) so that polymerase chain reaction starts (abstract). It would have been obvious to one skilled in the art before the effective filing date to modify these components by using them together so that the glass device could be electrically powered via a contact node to heat the sample in order to drive convection in the sample fluid.


    PNG
    media_image1.png
    829
    534
    media_image1.png
    Greyscale

Annotated Figs. 2 and 4 from Chei-Chiang Chen

claim 2, Chei-Chiang Chen further discloses that the device is applied to real-time quantitative polymerase chain reaction (abstract and lines [396]-[411]).
Regarding claim 3, Chei-Chiang Chen further discloses that the photon receiver is a photodiode, a photomultiplier, a charge-coupled element (CCD) (claims’ line [90]), or a complementary metal oxide semiconductor (CMOS).
Regarding claim 4, Chei-Chiang Chen further discloses that the light source is an LED (claims’ line [85]) or a laser.
Regarding claim 5, Chei-Chiang Chen further discloses that the photon receiver (claims’ line [90]) is at a substantially perpendicular angle (claims’ lines [43]-[45]) to the light source (lines [228]-[229]).
Regarding claim 6, Chei-Chiang Chen further discloses a processor (Fig. 1, element 170). Wang discloses a second temperature sensor (line [14]) for sensing a temperature of the glass device (line [61]; Fig. 1, element 7) and feeding back the measured temperature to the processor.
Regarding claim 7, Chei-Chiang Chen further discloses that the light source (lines [228]-[229]) is vertically below (Fig. 2, element 141) the second perforation hole (claims’ lines [32]-[33] or annotated Fig. 4, above), the photon receiver (lines [231]-[234]) is located in the accommodating space (annotated Fig. 4, above) and is approximately perpendicular (claims’ lines [43]-[45]) to the light source (lines [228]-[229]).
Regarding the limitation, “the photon receiver is located in the lower accommodating space”, absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C). 
Regarding claim 8, Chei-Chiang Chen further discloses that the light source (lines [228]-[229]), the accommodating space (annotated Fig. 4, above), the photon receiver (lines [231]-
Chei-Chiang Chen does not disclose that or that the photon receiver is vertically below the second perforation hole.  However, it would have been obvious to rearrange the light source and the photon receiver in order to obtain predictable results with a reasonable expectation of success. MPEP § 2144.04(VI)(C) and MPEP § 2141(III)(E).
Regarding claim 9, Wang further discloses the transparent conductive film (lines [68]-[69]) comprises tin oxide, indium oxide, zinc oxide, or indium tin oxide (abstract).
Regarding claim 10, Chei-Chiang Chen further discloses a short-wavelength filter (line [224]; Fig. 1, element 144) for filtering a non-specific light source (lines [342]-[343]) and Wang discloses the transparent conductive film (lines [68]-[69]) of the glass device (line [61]; Fig. 1, element 7).
	Regarding claim 11, Wang further discloses that the contact node (line [72]) is a heat conductive patch (line [72]).
	Regarding claim 14, Chei-Chiang Chen further discloses a third frame (annotated Fig. 4 above) that is parallel to the first and second frames (annotated Fig. 4, element 220, above).
While Chei-Chiang Chen does not disclose wherein the third frame comprises a third perforation hole, it would have been obvious to one skilled in the art before the effective filing date to modify Chei-Chiang Chen’s PCR device to add a third hole because the duplication of known elements would have been prima facie obvious to one skilled in the art.  MPEP § 2144(VI)(B).
claim 18, while none of the references disclose that the predetermined environmental range is between 25 Celsius degrees and 38 Celsius degrees and that when the power supply provides current to the contact node for starting to heat the glass device, the predetermined temperature range is between 90 Celsius degrees and 160 Celsius degrees, the PCR machine of Chei-Chiang Chen in view of Dashan Chen, Kim, Ni, Wang, and Hashsham describes all the structural limitations as claimed and thus could function as intended.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  “[A]pparatus claims cover what a device is, not what a device does.”  MPEP 2114(II), emphasis in original.

Response to Arguments
	One of the alleged inventive concepts of the instant invention is that the top fan and top heating element keeps the PCR machine’s upper accommodating space at a working temperature for convective PCR. In the prior art, the positions of the fan of Chei-Chiang Chen (Chei-Chiang Chen, element 233) can be configured according to the actual mechanism design, and is not limited to the illustrated example (Chei-Chiang Chen, lines [351]-[352]). This would mean that the position of the fan to be at the top of the Chei-Chiang Chen’s invention would have been disclosed prior to the instant invention in general. However, a specific mention of a fan at the top of the invention of Chei-Chiang Chen is not shown in the drawings. Chei-Chiang Chen also discloses the same motivation as the instant invention, to assist the internal heat dissipation of the device to stabilize the ambient temperature (Chei-Chiang Chen, lines [347]-[350]). This idea of 
	A half-open compartment and an enclosed compartment of the instant invention are obvious modifications to Chei-Chiang Chen. A fan is already present in Chei-Chiang Chen, and assuming that a vent is not associated with the fan already, Dashan Chen discloses a vent. This fan and vent combination would comprise the “half open” space of the instant invention.
It would seem that the instant invention and Chei-Chiang Chen’s invention are very similar – the idea of a glass device is not in Chei-Chiang Chen but is remedied by Wang, and the two accommodating spaces (a cooling space and a heating space) only seem to be switched (top versus bottom) in the drawings (Chei-Chiang Chen’s Fig. 4 versus the drawings of the instant invention).
Finally, without further data or proof from Chei-Chiang Chen and Applicant, it is unknown whether the PCR cycles occur in shorter time, constituting an improvement in Chei-Chiang Chen’s invention.

Additional Prior Art References
Davies (US 2010/0075312) – a qPCR device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799